Citation Nr: 1602180	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-46 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for an enlarged prostate with urinary frequency.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

6.  Entitlement to an initial evaluation in excess of 10 percent for primary hypersomnolence with insomnia.

7.  Entitlement to an initial compensable evaluation for hemorrhoids.

8.  Entitlement to an initial compensable evaluation for pinguecula.

9.  Entitlement to service connection for headaches, to include as secondary to primary hypersomnolence with insomnia.

10.  Entitlement to service connection for left wrist pain.

11.  Entitlement to service connection for right wrist pain.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for bilateral pes planus.

15.  Entitlement to service connection for chest pain.

16.  Entitlement to service connection for irritable bowel syndrome (IBS).

17.  Entitlement to service connection for stomach pain.

18.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

19.  Entitlement to service connection for degenerative arthritis of the left elbow.

20.  Entitlement to service connection for degenerative arthritis of the right elbow.

21.  Entitlement to service connection for pterygium.

22.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a February 2010 rating decision of the VA RO in Atlanta, Georgia.

The Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied in a July 2013 rating decision.   The determination as to whether he is entitled to TDIU is part and parcel of the determination of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board also has jurisdiction over this intertwined matter.

The RO has not issued any supplemental statements of the case since issuing two August 2010 statements of the case.  In a January 2016 brief, the Veteran's representative waived RO review of all evidence submitted to the record since that time.

The issues of entitlement to an initial evaluation in excess of 10 percent for an enlarged prostate with urinary frequency, entitlement to an initial compensable evaluation for hemorrhoids, entitlement to service connection for an acquired psychiatric disorder to include PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbar spine was productive of painful motion but not productive of ankylosis, forward flexion of the thoracolumbar spine not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes of more than 2 weeks in a 12 month period, or the functional equivalent of such manifestations.

2.  The Veteran's degenerative arthritis of the right knee was productive of painful motion but not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent of such manifestations.

3.  The Veteran's degenerative arthritis of the left knee was productive of painful motion but not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent of such manifestations.

4.  The Veteran's hypertension was productive of diastolic pressure no higher than 106 and systolic pressure no higher than 153.

5.  The Veteran's primary hypersomnolence with insomnia was productive of persistent daytime hypersomnolence, but not sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure machine, chronic respiratory failure with carbon dioxide retention or cor pulmonale, a tracheotomy, or any narcoleptic episodes.

6.  The Veteran's pinguecula was not productive of visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired set of features, or any of the 8 characteristics of disfigurement.

7.  The Veteran's tension headaches began in service and are related to his service-connected primary hypersomnolence with insomnia.

8.  The Veteran does not suffer from a current disability of the left wrist.

9.  A chronic right wrist strain arose in service.

10.  The Veteran does not suffer from a current disability of the left ankle.

11.  The Veteran does not suffer from a current disability of the right ankle.

12.  The Veteran's preexisting bilateral pes planus was noted upon entry into service and not aggravated by service.

13.  The Veteran does not suffer a current disability productive of chest pain.

14.  IBS arose in service.

15.  The Veteran does not suffer from a current disability causing stomach pain, other than IBS.

16.  Degenerative arthritis of the left elbow manifested to a compensable degree within one year of separation from service.

17.  Degenerative arthritis of the right elbow manifested to a compensable degree within one year of separation from service.

18.  Pterygium was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

5.  The criteria for an initial evaluation of 30 percent, but not in excess thereof, for primary hypersomnolence with insomnia, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8108, 4.97, Diagnostic Code 6847 (2015).

6.  The criteria for an initial compensable evaluation for pinguecula have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6037 (2015).

7.  The criteria for service connection for headaches, to include as secondary to service-connected primary hypersomnolence with insomnia, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

8.  The criteria for service connection for left wrist pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for a chronic right wrist strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

13.  The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

14.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

15.  The criteria for service connection for stomach pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

16.  The criteria for service connection for degenerative arthritis of the left elbow have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 4.59, 4.71a, Diagnostic Code 5003 (2015).

17.  The criteria for service connection for degenerative arthritis of the right elbow have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 4.59, 4.71a, Diagnostic Code 5003 (2015).

18.  The criteria for service connection for pterygium have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2008, February 2009, July 2009, September 2009, and November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  The Board notes that although the Veteran served from October 1985 to December 2008, the service treatment records of record are only dated between June 1998 and July 2008, with the exception of the Veteran's August 1985 entrance examination.  In an April 2009 letter, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes, however, that the Veteran's service treatment records are on record for his last decade of service until five months before separation, and that the Veteran was provided with a VA examination three weeks prior to separation from service.  Because all of the service connection claims denied in this decision, with the exception of pterygium, are denied based on the Veteran's current condition, the Board finds that the absent service treatment records are not relevant to those decisions.

The Veteran was provided a general VA examination of his lumbar spine, knees, hypertension, headaches, ankles, wrists, pes planus, chest, IBS, and stomach in December 2008.  The Veteran was also provided VA examinations of his elbows and his pinguecula in October 2009.  Finally, the Veteran was provided a VA examination of his lumbar spine, knees, and hypertension in July 2013.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to pterygium and primary hypersomnolence with insomnia, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that there is sufficient medical evidence on the record to decide both issues, and VA therefore has no duty to provide a medical examination.  Specifically, the Board notes that the Veteran's pterygium was first diagnosed at his October 2009 VA examination for pinguecula, and the examiner at that time provided the necessary medical evidence to decide the claim.  With respect to the Veteran's hypersomnolence, the December 2008 VA examiner provided a diagnosis based on the sleep studies on record.  Moreover, the Board finds that the private medical records, including two sleep studies, provide sufficient competent medical evidence relevant to the appropriate rating criteria.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Lumbar Spine

The Veteran claims an increase to his current 10 percent rating for degenerative arthritis of the lumbar spine.

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the lumbar spine.  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness no resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  The next higher rating of 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  When, as here, arthritis is present, painful motion warrants the minimal compensable rating of 10 percent.  38 C.F.R. § 4.59.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a rating of 10 percent.  The next higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in December 2008.  He reported stiffness and numbness.  He reported aching pain occurring four times per week lasting 2 hours, travelling throughout legs.  He reported a single 7-day incapacitating episode with physician-directed bed rest in the prior 12 months.  He denied bladder or bowel issues.  He reported that he did not experience functional impairment.  On examination, gait was normal.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  Straight leg raising tests were negative.  There was no ankylosis.  Forward flexion was to 90 degrees with pain thereat.  Extension was to 30 degrees.  Right lateral flexion was to 30 degrees with pain thereat.  Left lateral flexion was to 30 degrees.  Right rotation and left rotation were both to 30 degrees.  On repetitive use, joint function was additionally limited by pain with no additional limitation in range of motion.  There were no signs of IVDS with chronic and permanent nerve root involvement.  X-rays showed disc narrowing at L5-S1.  He was diagnosed with degenerative arthritis of the lumbar spine.

In his July 2009 notice of disagreement, the Veteran stated that he felt that his lumbar spine should be rated at 20 percent.  In his October 2010 substantive appeal, the Veteran stated that his lumbar spine should be rated at 20 percent or more due to continuous pain indicated in the records.

In a January 2012 statement, the Veteran reported that his range of motion severely decreased and he has problems sitting for long periods of time.  In an April 2013 statement, the Veteran's co-worker described observing the Veteran grimacing and complaining of back pain at work, particularly when climbing stairs or picking something up off the floor.

Private treatment records show that in June 2013 the Veteran was treated for lower back pain, including tingling in his right lower extremity.  X-rays showed a normal lumbar spine.

In July 2013, the Veteran underwent another VA examination.  He denied flare-ups.  On examination, range of motion could not be validly measured because the Veteran cited severe pain in all planes of movement.  The examiner stated that this decreased range of motion was not consistent with the rest of the physical findings and does not make sense medically.  Specifically, the examiner noted that despite the Veteran's claimed inability to measure ranges of motion, he was observed to have no difficulty bending over to put on socks or turning sideways to reach for shoes.  There was localized tenderness/pain to palpation, but the examiner also found that there was symptom magnification.  There was not guarding or muscle spasm.  Reflexes, sensory tests, and muscle strength were all normal.  Straight leg raising tests were negative.  There were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  The examiner found no IVDS. 

Private treatment records indicate that in July 2015 the Veteran reported lower back pain and sciatica. 

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine.  His current 10 percent ratings are based on findings of arthritis with painful motion.  Higher ratings are warranted for evidence of ankylosis, forward flexion of the thoracolumbar spine not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes of at least 2 weeks in a 12 month period, or the functional equivalent of such manifestations.  The Board finds no credible evidence of such manifestations.  No objective findings in the record whatsoever approach such severity of functional limitation with the exception of the Veteran's July 2013 VA examination.  There, the Veteran claimed to be unable to bend at all to measure range of motion.  The examiner provided a detailed explanation as to why he disbelieved the Veteran, and the Board finds this explanation both credible and probative.  The Board thus finds the range of motion limitations exhibited at the July 2013 VA examination to lack credibility and probative value.  Similarly, the Board finds the diagnosis of sciatica in July 2015, without any description of objective evidence, less credible than the July 2013 VA examination, where the Veteran was objectively tested and there were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  Additionally, the Veteran has not reported to VA any worsening of his condition since the July 2013 VA examination.  Furthermore, the Veteran denied flare-ups and did not use any assistive devices, and there is no indication of functional loss beyond that objectively tested.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine.  

Knees

The Veteran claims an increase to his current 10 percent ratings for degenerative arthritis in each of his knees.

The Veteran is currently in receipt of 10 percent ratings in each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under this code, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.  When, as here, arthritis is present, painful motion warrants the minimal compensable rating of 10 percent.  38 C.F.R. § 4.59.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Veteran underwent a VA examination in December 2008.  He reported weakness, stiffness, giving way, lack of endurance, and locking.  He reported constant, sharp, localized bilateral anterior knee pain elicited by physical activity.  Pain forces him to sit after prolonged periods of standing.  He reported that he did not experience functional impairment.  On examination, gait was normal.  Both knees exhibited tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation, genu recurvatum, or crepitus.  Flexion in both knees was to 140 degrees with pain at 130 degrees.  Extension was to 0 degrees bilaterally.  On repetition, joint function was additionally limited by pain in the right knee with no additional limitation of range of motion.  There was no additional limitation of joint function on repetition in the left knee.  Stability and meniscus tests were within normal limits.  X-rays showed mild degenerative changes in the left knee and minimal degenerative changes in the right knee.  He was diagnosed with degenerative arthritis in each knee.

In his July 2009 notice of disagreement, the Veteran stated that he felt that each knee should be rated at 20 percent.  In his October 2010 substantive appeal, the Veteran stated that he felt that each knee should be rated at 20 percent or more.

In a January 2012 statement, the Veteran reported that his left knee continues to swell when carrying heavy objects, climbing stairs, or travelling to work.  In an April 2013 statement, the Veteran's co-worker described observing the Veteran grimacing and complaining of knee pain at work, particularly when climbing stairs or picking something up off the floor.

In July 2013, the Veteran underwent another VA examination.  He denied flare-ups.  On examination, right knee flexion was to 120 degrees with pain thereat.  Left knee flexion was to 120 degrees with no pain.  Extension was to 0 degrees bilaterally with no evidence of painful motion.  There was no additional functional loss on repetition.  There was no pain on palpation.  Muscle strength and stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran's knees were found to exhibit functional loss of less movement than normal, but the examiner stated that this functional loss does not impact his ability to work.  

The Board finds that the evidence does not warrant a rating in excess of 10 percent for either of the Veteran's knees.  His current 10 percent ratings are based on findings of arthritis with painful motion.  Higher ratings are available for evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent of such manifestations.  There is no evidence in the record of any such manifestations or their functional equivalent.  While the evidence shows a record of painful motion, flexion was never limited to any less than 120 degrees.  Both VA examinations showed an absence of ankylosis, subluxation, instability, dislocation or removal of cartilage, limited extension, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Furthermore, the Veteran denied flare-ups, did not use any assistive devices, and denied functional loss from his knee arthritis.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that the evidence does not warrant a rating in excess of 10 percent for degenerative arthritis in either of the Veteran's knees.

Hypertension

The Veteran claims an increase to his current 10 percent rating for hypertension.

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  His current 10 percent rating is warranted for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A higher rating of 20 percent is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran underwent a VA examination in December 2008.  He reported dizziness and headaches.  He takes medication and reported that he did not experience any functional impairment.  Blood pressure readings were 148/105, 143/98, and 153/106.  He was diagnosed with uncontrolled hypertension based on the subjective factor of headaches and the objective factor of high blood pressure readings.   

Private treatment records show that in January 2009 the Veteran's blood pressure was measured at 110/80, and in April 2009 his blood pressure was measured at 140/100.  In June 2009 it was 120/82.

In his July 2009 notice of disagreement, the Veteran stated that he felt that his hypertension should be rated at 20 percent.

Private treatment records show that in October 2009 the Veteran's blood pressure was measured by his primary care physician at 140/98.  His physician diagnosed moderately controlled hypertension and adjusted his medication.  Also in October 2009, the Veteran was treated by a headache specialist and his blood pressure was measured at 128/76.  In November 2009, his blood pressure was measured at 128/88.  His blood pressure was 150/90 in February 2010, 132/80 in June 2011, 140/90 in July 2011, and 140/80 in August 2011.  In December 2011, his blood pressure was measured at 130/88.

In a January 2012 statement, the Veteran indicated that his hypertension had worsened, leading to increased medication that aggravated his arthritis in his knees.

Private treatment records indicate that in May 2012 the Veteran's blood pressure was measured at 150/100.  A November 2012 reading was 132/84.  In June 2013, blood pressure was 140/80.

In July 2013, the Veteran underwent another VA examination, but the examiner was not given access to the Veteran's claims file.  His blood pressure was measured at 120/84.

Private treatment records indicate that in April 2014 the Veteran's blood pressure was measured at 136/80.  In June 2014 his blood pressure was 130/78.  His blood pressure was 120/82 in October 2014, 120/82 in January 2015, 140/88 in February 2015, and 110/82 in July 2015.  August 2015 blood pressure readings were 149/94 and 132/88.  A September 2015 reading was 139/93 and a November 2015 reading was 126/78.  Blood pressure was 150/98 in December 2015.

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's hypertension.  His current rating is warranted for a history of diastolic pressure predominantly 100 or more requiring continuous medication to control.  Higher ratings are warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The evidence indicates that the Veteran's diastolic pressure has never been measured higher than 106 and his systolic pressure has never been measured higher than 153.  The record also reflects that the Veteran has attributed headaches to his hypertension.  Because below the Board grants service connection for headaches, such symptoms will be subject to compensation and a separate evaluation for headaches based on hypertension is not warranted.  The Board recognizes that the July 2013 VA examiner was not given access to the Veteran's claims file, but further finds that medical evidence provided to the record subsequent to that examination is sufficient for the Board to decide the Veteran's claim.

Primary Hypersomnolence with Insomnia

The Veteran claims an increase to his current 10 percent rating for primary hypersomnolence with insomnia.

The Veteran's hypersomnolence with insomnia is rated by analogy as narcolepsy under 38 C.F.R. § 4.124a, Diagnostic Code 8108, which directs that the condition be rated as epilepsy petit mal under Diagnostic Code 8911, which in turn directs that the condition be rated for minor seizures under the General Formula for Major and Minor Epileptic Seizures ("General Formula").  The Veteran is in receipt of a 10 percent rating under Note (1) to the General Formula, which states that the minimum evaluation is 10 percent for a condition requiring continuous medication to control, not to be combined with any other rating.  As narcoleptic episodes are to be rated as minor seizures, a higher rating of 20 percent under the General Formula is warranted for 2 episodes in the past 6 months.  A 40 percent rating is warranted for 5 to 8 episodes weekly.  A 60 percent rating is warranted for 9 to 10 episodes weekly.  A maximum 80 percent rating is warranted for more than 10 episodes weekly.

As discussed below, the Veteran's condition has also been diagnosed as obstructive sleep apnea, which is rated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under this code, a 0 percent rating is warranted for asymptomatic sleep apnea with documented sleep disorder breathing.  A higher rating of 30 percent is warranted for persistent daytime hypersomnolence.  A 50 percent rating is warranted for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted for sleep apnea productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring a tracheotomy.

Private treatment records reflect that the Veteran sought treatment for sleep trouble in September 2008, reporting excessive daytime sleepiness.  Based on a sleep questionnaire, his physician suspected sleep apnea and ordered a sleep study.  The sleep study report showed obstructive sleep apnea with hypersomnia.  The Veteran's physician, however, characterized the report as showing no significant obstructive sleep apnea, but rather showed symptoms fairly specific for hypersomnolence.  A second sleep study was conducted in October 2008.  The study report recommended that other etiologies be considered, including narcolepsy, insufficient sleep syndrome, idiopathic hypersomnia, and circadian rhythm disorder.  Based on this study, in November 2008 he was diagnosed with idiopathic hypersomnia and very mild periodic limb movement of sleep.  He was prescribed medication.  At a follow up appointment in January 2009, the Veteran's daytime sleepiness was reported as somewhat improved with medication, with reports of difficulty falling asleep.  He was diagnosed with "sleep disorder, probably a little bit of narcolepsy."

On review of the abovementioned sleep studies, in February 2009 a general VA examiner diagnosed the Veteran with borderline obstructive sleep apnea.

In his October 2010 substantive appeal, the Veteran stated that his rating should be increased because his medication is not working for his insomnia.

The Board finds that the Veteran's condition is more appropriately rated as sleep apnea.  The Veteran's physicians are unsure of the precise diagnosis of his condition.  His private physicians have diagnosed him with sleep apnea, narcolepsy, and idiopathic hypersomnia.  The VA examiner, based on a review of the Veteran's sleep studies, diagnosed the Veteran with borderline obstructive sleep apnea.  While it is not clear which of these disorders most accurately describes the Veteran's condition, the record is clear that the Veteran's primary symptom is daytime sleepiness, or hypersomnolence.  The rating criteria for narcolepsy are based largely on the occurrence of narcoleptic episodes, of which the Veteran has not complained.  The criteria for a 30 percent rating for sleep apnea, in contrast, precisely describe the Veteran's symptoms:  persistent daytime hypersomnolence.  The Board therefore finds that an evaluation of 30 percent for the Veteran's hypersomnolence is warranted under 38 C.F.R. § 4.97, Diagnostic Code 6847.

The Board further finds that a rating in excess of 30 percent is not warranted for the Veteran's hypersomnolence.  A higher rating is warranted under the sleep apnea criteria for sleep apnea requiring the use of a breathing assistance device such as a CPAP machine, productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring a tracheotomy.  There is no evidence in the record of such symptomatology.  As discussed above, a higher rating is warranted under the narcolepsy criteria for more than 5 narcoleptic episodes weekly.  There is no evidence in the record of any narcoleptic episodes whatsoever.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted.

Pinguecula

The Veteran claims a compensable rating for pinguecula.

The Veteran's pinguecula is rated under 38 C.F.R. § 4.79, Diagnostic Code 6037, which in turn directs that pinguecula should be rated on the basis of scarring under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran is currently in receipt of a noncompensable rating for his pinguecula.  A higher 10 percent rating is warranted for pinguecula with one characteristic of disfigurement (as defined below).  A 30 percent rating is warranted for pinguecula with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for pinguecula with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  An 80 percent rating warranted for pinguecula with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 defines the 8 characteristics of disfigurement as:  (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran underwent a VA examination in October 2009.  The Veteran reported a condition that had existed for 4 years that was not due to trauma.  He reported pain, distorted vision, redness, swelling, discharge, glare, haloes, sensitivity to light, watering, and blurred vision.  He denied enlarged images, floaters, or any incapacitating episodes within the prior 12 months.  The examiner found normal corrected vision.  The examiner diagnosed bilateral pingueculae and a pterygium of the left eye, measuring 2 mm.  The subjective factor was photophobia, and the objective factors were bilateral conjunctival changes.  

In his April 2010 notice of disagreement, the Veteran reported that his eyes have a larger scratch on the nasal side.  In his October 2010 substantive appeal, the Veteran stated that his rating should be increased because his pinguecula scar is 5 inches or more, is one inch wide, and his skin is hypo-pigmented. 

In a January 2016 brief, the Veteran argued that his pinguecula is productive of asymmetry of one feature or paired set of features. 

The Board finds that a compensable rating for pinguecula is not warranted.  Diagnostic Code 6037 directs that pinguecula is to be rated as disfigurement, and the Board finds no credible evidence of disfigurement to a compensable level.  Compensable ratings for disfigurement are warranted for (1) visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired set of features or (2) one or more of the 8 characteristics of disfigurement as described above.  The only evidence in the record of any such symptoms is the Veteran's statements asserting that his pinguecula scar is 5 inches or more, is one inch wide, and his skin is hypo-pigmented.  The Board does not find these statements credible.  Pinguecula is a yellowish spot of proliferation on the bulbar conjunctiva.  See Dorland's Illustrated Medical Dictionary 1449 (32nd ed. 2012).  A spot on the conjunctiva of the eye simply cannot be measured in inches, nor is it related to skin pigmentation.   Furthermore, even if the Veteran's pinguecula could be characterized as asymmetry of one feature or paired set of features, such a manifestation does not warrant a rating absent visible or palpable tissue loss.  The Veteran's pinguecula consists of excess tissue, not tissue loss.  For these reasons, the Board finds that a compensable rating under Diagnostic Code 6037 is not warranted.  

The Board further notes that at his December 2008 VA examination the Veteran reported subjective symptoms regarding visual acuity, pain, and swelling related to his pinguecula.  The Board finds the VA examiner's objective evidence of normal vision more probative, and note that the examiner did not find any subjective factors related to the Veteran's pinguecula beyond photophobia.  The Board therefore finds that there is no credible evidence supporting alternate ratings for symptoms of eye pain and swelling or vision-related symptoms.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's degenerative arthritis of the lumbar spine, including pain, painful motion, stiffness, and numbness, are specifically contemplated by the schedular rating criteria for arthritis.  The Board finds that the symptomatology and impairments caused by the Veteran's degenerative arthritis of the right and left knees, including pain, painful motion, weakness, stiffness, giving way, lack of endurance, locking, and difficulty standing for prolonged periods, are specifically contemplated by the schedular rating criteria for arthritis.  The Board finds that the symptomatology and impairments caused by the Veteran's hypertension, including elevated blood pressure readings and dizziness, are specifically contemplated by the schedular rating criteria for hypertension.  The Board finds that the symptomatology and impairments caused by the Veteran's hypersomnolence with insomnia, including excessive daytime sleepiness and difficulty sleeping at night, are specifically contemplated by the schedular rating criteria for sleep apnea.  The Board finds that the symptomatology and impairments caused by the Veteran's pinguecula, including photophobia and bilateral conjunctival changes, are specifically contemplated by the schedular rating criteria for pinguecula.  For these reasons, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his sleep disorder and pinguecula are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered, but the ratings were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that though the Veteran states he served in the Southwest Asia theater of operations, such service has not been verified and the presumption of service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness is therefore inapplicable to this appeal.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Headaches

The Veteran claims service connection for headaches.

Service treatment records indicate that the Veteran was treated for headaches and dizziness in March 1997.

The Veteran underwent a VA examination in December 2008.  He reported headaches since 2001 described as sharp pain radiating from the front to the base of the neck; the headaches averaged of 4 times per week, lasting for 2 hours.  Symptoms were reported to include light sensitivity and dizziness.  The examiner diagnosed tension headaches, with subjective factors of headache pain and no objective factors.  

A January 2009 sinus x-ray showed normal paranasal sinuses.

In his July 2009 notice of disagreement, the Veteran reported that he continues to suffer from headaches on a daily basis.

Private medical records reflect that the Veteran sought treatment for his headaches in October 2009.  He reported a history of headaches for the past four months.  His primary care provider determined that the headaches were likely tension headaches, because they tended to occur at the same time of day.  The Veteran was referred to a specialist, to whom he reported headaches primarily located at the bilateral temporal regions, with aching pain radiating behind the ears.  Headaches were 3-4 times per week lasting 2 hours, with associated symptoms of nausea, photophobia, and stiff neck.  The Veteran underwent a November 2009 MRI of the head.  His physician noted the MRI was normal, with the exception of mild sinusitis within the sphenoid sinuses.  The physician diagnosed headaches with contributing factors of insufficient sleep and occipital neuralgia on the right.

The Board notes that the Veteran was diagnosed with tension headaches by the VA examiner prior to separation from service, indicating that tension headaches arose in service.  Furthermore, the Veteran's private headache specialist noted in November 2009 that insufficient sleep was a contributing factor to his headaches, indicating that the headaches are related to the Veteran's sleep disorder.  The Board therefore finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's tension headaches began in service or are secondary to his service-connected primary hypersomnolence with insomnia.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for headaches is granted.




Wrist Pain

The Veteran claims service connection for wrist pain in both wrists.  The Board notes that the Veteran also claimed bilateral carpal tunnel syndrome.  That claim, however, was denied in the May 2009 rating decision, and the Veteran did not file a notice of disagreement with regard to that issue.  Carpal tunnel syndrome is therefore beyond the scope of this appeal.

The Veteran underwent a VA examination in December 2008.  The Veteran reported bilateral wrist pain existing since 2001, not due to any specific injury or trauma.  He reported swelling and lack of endurance.  Aching, oppressing, and cramping pain travelling to the forearms occurred 2 times per week lasting an hour.  X-rays were normal and found no pathology.  The examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation.  There was guarding of movement on the right side.  In both wrists, dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There was no additional limitation on repetitive use.  The examiner diagnosed the Veteran with a chronic right wrist strain, based on objective findings of guarded movement.  The examiner did not diagnose a left wrist condition, finding no pathology to render a diagnosis.  

In his July 2009 notice of disagreement, the Veteran reported that he continues to suffer from pain in both wrists.  In his October 2010 substantive appeal, the Veteran reported that his wrists pop when they move.

With respect to the Veteran's left wrist, the Board finds that the evidence weighs against the finding of a current disability.  The Board finds highly probative the VA examiner's decision not to diagnose a disability, as it was based on both physical examination and the Veteran's x-rays.  The Board recognizes that the Veteran has reported pain, swelling, and lack of endurance in his left wrist, but such symptoms alone without an underlying pathology are not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that that the evidence weighs against the finding of a current left wrist disability and service connection must therefore be denied.

With respect to the Veteran's right wrist, the Board finds the VA examiner's diagnosis of a chronic strain probative.  Because the VA examination occurred prior to separation from service, the diagnosis itself establishes that the condition arose in service.  The Board therefore finds that the evidence of record establishes that the Veteran's chronic right wrist strain arose in service, and service connection is therefore granted.

Ankle Disabilities

The Veteran claims service connection for a left ankle disability and a right ankle disability.

The Veteran underwent a VA examination in December 2008.  The Veteran reported a disaiblity existing since 2001, occurring as a result of airborne exercises.  He reported weakness, stiffness, giving way, and locking.  Pain occurred 3 times per week lasting 2 hours.  Pain was elicited by physical activity and was localized, sharp, and cramping.  X-rays were normal and found no pathology.  The examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, or deformity.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees in both ankles, with no additional limitation on repetition of movement.  The examiner determined that there was no pathology to render a diagnosis in either ankle.

In his July 2009 notice of disagreement, the Veteran reported that he continues to suffer from ankle pain when he walks.  In his October 2010 substantive appeal, the Veteran reported that his ankles pop when they move.

In a January 2016 brief, the Veteran stated that his ankle disabilities were the result of parachuting when in service.

The Board finds that the evidence weighs against the finding of a current disability in either ankle.  The Board finds highly probative the VA examiner's decision not to diagnose a disability, as it was based on both physical examination and the Veteran's x-rays.  The Board recognizes that the Veteran has reported pain, weakness, stiffness, giving away, and locking in both of his ankles, but such symptoms alone without an underlying pathology are not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that that the evidence weighs against the finding of a current disability in either ankle and service connection must therefore be denied.

Bilateral Pes Planus

The Veteran claims service connection for bilateral pes planus.

Service treatment records reflect that asymptomatic bilateral pes planus was noted on the Veteran's August 1985 entrance examination.  There is no record of any further treatment or symptoms until he filed the current claim.

The Veteran underwent a VA examination in December 2008.  The Veteran reported a condition that had existed for 4 years, not due to injury or trauma.  He reported localized, aching pain in the mid-arch of both feet occurring twice per week for an hour.  At rest he reported swelling, and while standing or walking he reported stiffness.  There had been no infections, hospitalizations, surgery, or current treatment for this condition.  Examination revealed no tenderness, painful motion, weakness, edema, heat, redress, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joints of both great toes.  X-rays and examination showed no indication of pes planus.  The examiner did not offer a diagnosis because there was no evidence of flat feet.

Because the Veteran's pes planus was noted in the Veteran's August 1985 entrance examination, the presumptions of soundness and aggravation do not apply.  The question before the Board is whether the evidence weighs in favor of a finding that the Veteran's bilateral pes planus was aggravated by service.  

The Board finds that the evidence weighs against a finding that the Veteran's bilateral pes planus was aggravated by service.  The Board recognizes that the Veteran has reported pain, swelling, and stiffness, where upon entrance pes planus was asymptomatic.  The December 2008 VA examiner, however, found no current pes planus in the Veteran's feet, and noted that the Veteran was not currently being treated for any foot condition.  The Board finds the medical evidence more probative than the Veteran's statements because it is based on objective examination and medical expertise.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's preexisting bilateral pes planus was aggravated by service.  Service connection must therefore be denied.

Chest Pain

The Veteran claims service connection for chest pain.

Service treatment records show that during treatment in September 2005, March 2006, April 2007, May 2007, August 2007, June 2008, and July 2008 the Veteran denied chest pain.

The Veteran underwent a VA examination in December 2008.  He reported a condition which had existed for 4 years, specifically sporadic left chest discomfort due to injury.  He reported sharp, localized pain elicited by physical activity occurring once per week for fifteen minutes.  He reported that he did not experience functional impairment.  The examiner did not diagnose a disability, finding that the condition had resolved.

In his July 2009 notice of disagreement, the Veteran reported that his chest pain continued on and off at times.

Private treatment records indicate that the Veteran reported chest pain in October 2009 when being treated by a headache specialist.  An August 2011 electrocardiogram (ECG) showed evidence of diastolic dysfunction.  At cardiology appointments in December 2011 and May 2012, the Veteran denied chest pain and there was no tenderness to palpation of the chest.  He was diagnosed with hypertension, hyperlipidemia and an abnormal ECG, but a second ECG in May 2012 was analyzed as normal.  A November 2012 chest x-ray was normal.

The Board finds that the evidence weighs against a finding of a current disability productive of chest pain.  There is no evidence in the record of a diagnosis of any underlying condition productive of the Veteran's intermittent reports of chest pain.  The reports themselves are not consistent, as the Veteran regularly denied chest pain in the service treatment records of his later years of service as well as in private treatment records.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability productive of chest pain, and service connection must therefore be denied.

IBS/Stomach Pain

The Veteran claims service connection for stomach pain and IBS. 

The Veteran underwent a VA examination in December 2008.  He reported a condition which had existed for 5 years.  He reported loose bowel movements regularly, with diarrhea and alternating diarrhea and constipation.  There was no nausea, vomiting, or chronic constipation.  He reported pain with the characteristic of cramps in the mid to lower abdominal area, occurring one third to two thirds of the year.  Symptoms occur intermittently, as often as twice a month, with each occurrence lasting 30 minutes.  The Veteran also reported frequent stomach pain having existed for 3 years.  The examiner diagnosed the Veteran with IBS, with subjective factors of diarrhea and gastrointestinal disturbance, and no objective factors.  There was no malnutrition or significant anemia.  The examiner further diagnosed that the Veteran's claimed stomach pain is part of his IBS, and is not a separate diagnosis.  In response to a request for clarification in February 2009, the examiner explained that there were no clear and objective findings supporting IBS, because an IBS diagnosis is often based only on history.  The examiner stated that his diagnosis was based on the Veteran's detailed descriptions of complaints found to exist with IBS, and that objective studies are generally within normal limits for individuals with IBS.  

In his July 2009 notice of disagreement, the Veteran reported that he suffers from cramping in the stomach and frequent bowel movements with diarrhea.  In his October 2010 substantive appeal, the Veteran reported that he must make constant trips to the toilet.

As to IBS, the Board finds that the VA examiner's opinion is sufficient to put the evidence in equipoise as to whether IBS existed at separation from service.  The Board recognizes that there is no objective evidence supporting a current diagnosis of IBS at separation, but finds probative the examiner's opinion that no objective evidence is to be expected with IBS.  Furthermore, the VA examiner's opinion indicates that the Veteran's description of his symptoms was sufficiently detailed to support a diagnosis without objective evidence.  The Board therefore finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran suffered from IBS at separation from service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for IBS is granted.

As to stomach pain, the Board similarly finds probative the VA examiner's opinion that any stomach pains experienced by the Veteran are symptoms of his IBS and not any other underlying pathology.  There is no evidence in the record of any other condition causing stomach pain beyond the Veteran's IBS.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a current disability of the stomach beyond IBS, and service connection for stomach pain must therefore be denied.



Bilateral Degenerative Arthritis of the Elbows

The Veteran claims service connection for bilateral degenerative arthritis of the elbows.

The Veteran underwent a VA examination of his elbows in October 2009.  He reported a condition existing since 2001, due to no specific injury.  The Veteran reported symptoms of stiffness, lack of endurance, deformity, and inability to extend completely.  Flare-ups were three times per week for one hour and were precipitated by physical activity.  The Veteran reported limitation of motion during flare-ups.  The examiner found guarding of movement in both elbows, but no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis.  Flexion was full to 145 degrees.  Extension was limited to 10 degrees.  Supination and pronation were to 85 degrees.  Repetition did not produce any additional degree of limitation.  X-rays showed degenerative arthritic changes on both sides.  The examiner diagnosed bilateral degenerative arthritis of the elbows, supported by the subjective factor of pain and objective factors of x-ray results and limitation of extension in each elbow.

The Board finds that the evidence establishes a diagnosis of degenerative arthritis in both elbows within one year of separation from service.  Separation occurred in December 2008, and the Veteran's arthritis was diagnosed less than one year later at his October 2009 VA examination.  Furthermore, because the Veteran's diagnosis was supported by objective evidence of limitation of extension in each elbow, his arthritis warrants at least the minimal compensable rating in each elbow.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's degenerative arthritis of each elbow manifested to a compensable degree within one year of separation from service, and presumptive service connection on the basis of a chronic condition must therefore be granted.  38 C.F.R. §§ 3.307, 3.309(a).


Pterygium

The Veteran claims service connection for pterygium.

Service treatment records indicate that the Veteran had his eyes examined in April 2008.  At this time the Veteran's pinguecula was first diagnosed, but no pterygium was noted.

The Veteran's pterygium was first diagnosed at his October 2009 VA examination for pinguecula.  The Veteran reported a condition that had existed for 4 years that was not due to trauma.  He reported pain, distorted vision, redness, swelling, discharge, glare, haloes, sensitivity to light, watering, and blurred vision.  He denied enlarged images, floaters, or any incapacitating episodes within the prior 12 months.  The examiner found normal corrected vision.  The examiner diagnosed bilateral pingueculae and a pterygium of the left eye, measuring 2 mm. 

In his April 2010 notice of disagreement, the Veteran reported that his eyes have a larger scratch on the nasal side.  In his October 2010 substantive appeal, the Veteran stated that his pterygium measures more than 5 millimeters.  He further stated that records from his doctor need to be obtained, or he needs to be given a new examination. 

The Board finds that the evidence weighs against a finding that the Veteran's pterygium was incurred in or related to service.  The Veteran's pinguecula was first diagnosed in April 2008, but no pterygium was noted at that time.  His pterygium was not diagnosed until October 2009, nearly 10 months after separation from service.  The Veteran did not claim service connection for pterygium until after it was diagnosed at his VA examination for pinguecula.  The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  However, the lack of a pterygium diagnosis by the ophthalmologist in April 2008, in addition to the lack of any account by the Veteran of an earlier diagnosis, leads the Board to conclude that the absence of records prior to June 1998 is unlikely to affect the disposition of this issue.  The Board finds no evidence in the record that the Veteran's pterygium arose in service or is related to his pinguecula.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's pterygium was incurred in or related to service, and service connection must therefore be denied.



ORDER

An initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the left knee is denied.

An initial evaluation in excess of 10 percent for hypertension is denied.

An initial evaluation of 30 percent, but not in excess thereof, for primary hypersomnolence with insomnia is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial compensable evaluation for pinguecula is denied.

Service connection for headaches, to include as secondary to primary hypersomnolence with insomnia, is granted.

Service connection for left wrist pain is denied.

Service connection for a chronic right wrist strain is granted.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for pes planus is denied.

Service connection for chest pain is denied.

Service connection for IBS is granted.

Service connection for stomach pain is denied.

Service connection for degenerative arthritis of the left elbow is granted.

Service connection for degenerative arthritis of the right elbow is granted.

Service connection for pterygium is denied.


REMAND

Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, specifically PTSD.

Service treatment records do not reflect any mental health symptoms, treatment, or diagnoses.

In his July 2009 notice of disagreement, the Veteran reported that due to his PTSD he experiences night sweats.

In a March 2014 statement, the Veteran described receiving VA treatment for alcoholism and depression, including psychiatric care.  In an attached statement, the Veteran described stressors he experienced while serving in Panama in October 1990.  Specifically, he reported seeing "several incidents" in Panama that had an adverse effect on him while sleeping, becoming very scared while conducting patrols in the jungle.  He also reported having to escort a soldier's remains back to the United States while stationed in the Netherlands.  In May 2014, VA issued a formal finding that the information provided by the Veteran regarding his stressors was insufficient to conduct meaningful research to corroborate the stressors. 

The Board notes that a May 2014 rating decision confirmed and continued the denial of the Veteran's claim for service connection for PTSD.  Because the issue was still on appeal, however, the prior decision was not yet final and this rating decision was issued in error.

Private treatment records indicate that the Veteran reported depression in January 2015 and again in July 2015.  In August 2015, his psychiatrist diagnosed him with bipolar disorder.  He continued to receive therapy for bipolar disorder through November 2015.

A private October 2015 diagnostic report diagnosed the Veteran with severe PTSD, based on his reports of experiencing combat during Operation Desert Storm.  The report describes two combat deployments to Panama (erroneously dated 1982).  The Veteran reported parachuting into Panama amid gunfire.  He also reported seeing mutilated bodies while serving in Iraq.  He reported nightmares, waking up covered in sweat.  He reported panic attacks, hypervigilance, anger issues, avoidance, and isolation.

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  

The Board finds that remand is necessary to provide the Veteran with a VA mental health examination.  The Veteran has been diagnosed both with PTSD and bipolar disorder.  While the Board recognizes that the Veteran's claimed stressors, combat service, and service in Operation Desert Storm have not been verified, the Veteran filed his claim for service connection for an acquired psychiatric disorder several months prior to separation.  Reports of his symptoms and treatment are inconsistent, but the Board finds that the evidence meets the threshold to trigger VA's duty to provide a VA examination to determine the accuracy of these diagnoses and if appropriate an estimation of an onset date.  Remand is therefore necessary.

Prostate Disability and Hemorrhoids

The Veteran claims increased ratings for his hemorrhoids and his enlarged prostate with urinary frequency.  

In a January 2012 statement, the Veteran reported worsening of his prostate disability, lumbar spine arthritis, left knee arthritis, hypertension, and hemorrhoids.  He had not been examined for these conditions since December 2008.  The Veteran was subsequently examined for his hypertension, spine, and knees in July 2013, but there was no examination for his hemorrhoids or his enlarged prostate with urinary frequency.  The Board therefore finds that a new examination is necessary to decide these issues.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU

Finally, as the issue of entitlement to TDIU is inextricably intertwined with both the Veteran's claims for increased evaluations and the evaluations to be assigned to the Veteran's claims granted herein, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for VA examinations to determine the level of severity of his (a) enlarged prostate with urinary frequency and (b) hemorrhoids.  The examiners should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  The claims file must be reviewed by the examiners.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiners cannot provide an opinion without resorting to speculation, they shall provide complete explanations stating why this is so.  In so doing, the examiners shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that they have exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination for his mental health.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric disabilities suffered by the Veteran.  For each disability diagnosed, the examiner should estimate an onset date and offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability arose in or is otherwise related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


